Exhibit Dynatronics Receives NASDAQ Minimum Bid Price Deficiency Letter SALT LAKE CITY, July 1 /PRNewswire-FirstCall/ Dynatronics Corporation (Nasdaq: DYNT) today announced that the company has received a letter from NASDAQ stating that for the last 30 consecutive business days, the bid price of its common stock has closed below the minimum $1.00 per share requirement for continued inclusion under NASDAQ's Marketplace Rules. As a result, the company will be given 180 calendar days, or until December 22, 2008, to regain compliance. If, at anytime before December 22, 2008, the bid price of the common stock closes at $1.00 per share or more for a minimum of 10 consecutive business days, NASDAQ will provide written notification that compliance has been regained. The leaders of Dynatronics intend to use their best efforts to regain compliance with NASDAQ's minimum bid requirement. "A longer and more costly assimilation of last year's acquisitions has apparently caused some to lose confidence in holding our stock," stated Kelvyn H. Cullimore Jr., chairman and president of Dynatronics. "The resulting selling pressure pushed the stock price down and triggered the deficiency notice from NASDAQ. "Fortunately, we are starting to see the improvements that motivated the acquisitions last year. Not only are capital equipment sales improving, but gross margins as a percent of sales in April and May were higher than any month this fiscal year.
